J-S14030-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    FORREST JAMES WILSON                       :
                                               :   No. 802 EDA 2017
                       Appellant               :

            Appeal from the Judgment of Sentence February 17, 2017
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0008282-2016


BEFORE:      OTT, J., McLAUGHLIN, J., and RANSOM*, J.

MEMORANDUM BY McLAUGHLIN, J.:                               FILED MAY 09, 2018

        Forrest James Wilson appeals from the judgment of sentence entered

following his conviction for possession of a controlled substance and two

counts of possession of drug paraphernalia.1 Because we conclude the

Commonwealth presented sufficient evidence to support the convictions, we

affirm.

        The trial court conducted a jury trial on February 17, 2017.2 Officer

Eugene Zurybida of the Brisol Township Police Department testified that he
____________________________________________


*    Retired Senior Judge assigned to the Superior Court

1   35 P.S. § 780-113(a)(16) and 780-113(a)(32), respectively.

2 The transcript for the trial and sentencing is dated February 7, 2017.
However, the materials in the record, including the Verdict Sheet, the Bucks
County Criminal Court sheets, and Court Commitment documents, are dated
February 17, 2017. It appears the February 7 date on the transcript is a
typographical error.
J-S14030-18



was on routine patrol on April 6, 2016, when he was dispatched to a reported

domestic dispute. N.T., 2/7/17, at 9. When Officer Zurybida arrived at the

location, he found Wilson in the driveway. Id. at 9-10, 12. After retrieving

Wilson’s name and date of birth, Officer Zurybida learned that there was an

open arrest warrant for him. Id. at 10-11. Officer Zurybida arrested Wilson

and conducted a search incident to arrest, finding, among other items, metal

cylinders containing substances that Officer Zurybida suspected to be cocaine

and marijuana. Id. at 11, 14. Branden Brunner, a forensic chemist, testified

that he conducted a chemical test on one of the substances, which tested

positive for cocaine. Id. at 40-41.

       Wilson testified that when Officer Zurybida arrived at his residence he

gave the officer his identification card. Id. at 46. He told the officer he did not

want Sheila Hanes in his apartment and that she was “leaving stuff all over”

the apartment. Id. Wilson testified that he gave Officer Zurybida “two or three

vials with stuff in it” and told the officer that it was “her stuff.” Id. at 46-47.

       In rebuttal, the Commonwealth recalled Officer Zurybida, who testified

that Wilson never stated the items found in his pocket belonged to Ms. Haines.

Id. at 54. He also testified that Wilson did not hand the items to him; rather,

he found them in Wilson’s pockets during search. Id. at 55.

       A jury found Wilson guilty of possession of a controlled substance and

two counts of possession of drug paraphernalia.3 The trial court sentenced
____________________________________________


3The trial court found Wilson not guilty of possession of a small amount of
marijuana, 35 P.S. § 780-113(a)(31).

                                           -2-
J-S14030-18



Wilson to six to 12 months’ incarceration for the conviction for possession of

a controlled substance and a consecutive three to 12 months’ incarceration

for one possession of drug paraphernalia conviction. The trial court ordered

no further penalty for the second possession of drug paraphernalia conviction.

Wilson filed a timely notice of appeal.

      Wilson raises the following issue on appeal: “Was the evidence sufficient

to support the conviction?” Wilson’s Br. at 4.

      “Because evidentiary sufficiency is a question of law, our standard of

review is de novo and our scope of review is plenary.” Commonwealth v.

Ballard, 80 A.3d 380, 390 (Pa. 2013) (citation omitted). Specifically, we must

determine whether, when viewed in a light most favorable to the verdict

winner, the evidence at trial and all reasonable inferences therefrom are

sufficient for the trier of fact to find that the Commonwealth proved each

element   of   the   crime   charged      beyond   a   reasonable   doubt.   See

Commonwealth v. Dale, 836 A.2d 150, 152 (Pa.Super. 2003). “The

Commonwealth may sustain its burden of proving every element of the crime

beyond a reasonable doubt by means of wholly circumstantial evidence.”

Commonwealth v. Brown, 23 A.3d 544, 559 (Pa.Super. 2011) (en banc)

(quoting Commonwealth v. Hutchinson, 947 A.2d 800, 805–06 (Pa.Super.

2008)).

      Further, “[a]s an appellate court, we do not assess credibility nor do we

assign weight to any of the testimony of record.” Commonwealth v. Kinney,


                                       -3-
J-S14030-18


863 A.2d 581, 584 (Pa.Super. 2004) (citation omitted). Therefore, we will not

disturb the verdict “unless the evidence is so weak and inconclusive that as a

matter of law no probability of fact may be drawn from the combined

circumstances.” Commonwealth v. Bruce, 916 A.2d 657, 661 (Pa.Super.

2007) (quoting Commonwealth v. Frisbie, 889 A.2d 1271, 1274–75

(Pa.Super.2005)).

       To establish possession of a controlled substance, the Commonwealth

must prove the defendant knowingly or intentionally possessed a controlled

substance. 35 P.S. § 780-113(a)(16); Commonwealth v. Brown, 48 A.3d
426, 430 (Pa.Super. 2012).4 To establish possession of drug paraphernalia,

the Commonwealth must prove the defendant used, or possessed with intent

to use, drug paraphernalia. 35 P.S. § 780-113(a)(32); Commonwealth v.

Coleman, 984 A.2d 998, 1001 (Pa.Super. 2009). The Commonwealth may

establish possession by showing actual possession, constructive possession,

or joint constructive possession. Commonwealth v. Vargas, 108 A.3d 858,

868 (Pa.Super. 2014) (en banc). Actual possession is established by proving

that the item “was found on the defendant’s person.” Id.

       Wilson concedes that the items retrieved were drug paraphernalia and

cocaine, a controlled substance. Wilson’s Br. at 11, 13. He argues that the



____________________________________________


4The Commonwealth must also establish that the person who possessed the
controlled substance was “not registered under this Act.” 35 P.S. § 780-
113(a)(16). This is not at issue here.

                                           -4-
J-S14030-18


Commonwealth did not establish possession because he abandoned the items

by giving them to Officer Zurybida and explaining to the officer that the items

belonged to Ms. Haines.

      The Commonwealth presented the testimony of Officer Zurybida that

the cocaine and drug paraphernalia were found in Wilson’s pockets during a

search. This was sufficient to establish possession. Credibility determinations

are for the jury, and the jury was not required to believe Wilson’s testimony

that he handed the items to the officer and that they did not belong to him.

See Kinney, 863 A.2d at 584-85 (defendant attempted to convince jury of a

different version of events, but “jury was free to believe all, part or none” of

the evidence).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/9/18




                                     -5-